Appeal by the defendants from a judgment in favor of the plaintiff in the sum of $25,640 damages and from an order of the trial court denying their motion to set aside the verdict of the jury. There is no issue of liability *582on the appeal. Defendants claim that the verdict is not supported by a fair preponderance of the credible evidence and that the verdict is excessive. The plaintiff is a dentist who was 62 years of age at the time of the accident. He alleges a so-called whiplash injury to his neck when his car was struck from the rear. Plaintiff’s medical expert testified that he had suffered an aggravation of a pre-existing arthritis. That there was no nerve or disc involvement. That there was a 16% permanent loss of motion of the neck or flexion and extension. Plaintiff worked the day of the accident and continued to work. He was not totally disabled at any time but claims he shortened his work week by a full day since the accident. The medical treatment he received was sporadic. His net income prior to and since the accident remained fairly constant, but he claimed an increase of 25% in the amount of his fees shortly after the accident and the loss of the complete day’s earnings each week since the accident. He did not produce his books nor were they subpoenaed by the defendant. This proof of damages was unsatisfactory, but there was no exception to the charge. We conclude that the verdict was excessive and should be reduced to $15,646. Judgment reversed on the law and the facts, and a new trial ordered, with costs to appellant to abide the event, unless within 20 days after the entry of an order hereon, respondent stipulates to reduce the verdict to $15)640 in which event the judgment as so reduced is affirmed, without costs.